Per Curiam.
This is an action upon a promissory note. The appellant was a surety on said note. The record shows that payments had been made on -the note by the *232principal, so that as to him the statute of limitations would not run; but no payments had been made by the surety, and more than six years had elapsed between the maturity of the note and the action upon the same. Judgment was given against both principal and surety. There is absolutely no testimony in this case showing payment or ratification of payments by the appellant; hence the case falls squarely within the rule announced by this court in Stubblefield v. McAuliff, 20 Wash. 442 (55 Pac. 637). In fact, that case went further than it would be necessary to go to reverse the case at bar. The judgment will therefore be reversed, with instructions to dismiss the action so far as the appellant is concerned.